       Case 1:19-cv-04330-LMM Document 21 Filed 12/06/19 Page 1 of 3




                    CERTIFICATE OF COMPLIANCE

     The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1C. This

Motion has been prepared in Times New Roman font, 14 point.


                                      By: /s/ Jamillah Goza
                                      Jamillah Goza
                                      Georgia Bar No. 455213
                                      Attorney for Plaintiffs

3775 Stagecoach Pass
Ellenwood, Georgia 30294
770-203-8513
Fax: 678-884-6437
jamillahgoza@yahoo.coM




                                      1
       Case 1:19-cv-04330-LMM Document 21 Filed 12/06/19 Page 2 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL
SCOTT (for themselves and as a
representative of their minor child),
Plaintiffs,                           CIVIL ACTION
vs.                                   FILE NO.: 1:19-cv-04330-LMM
SAFECO INSURANCE COMPANY OF
INDIANA, A LIBERTY MUTUAL
COMPANY
Defendant.



              CERTIFICATE OF SERVICE OF DISCOVERY

This is to certify that on this 6th day of December 2019 I sent electronically the
foregoing PLAINTIFFS INITIAL DISCLOSURES to the email address
registered with the Clerk of Court and the CM/ECF system, to the following:
                              Isenberg Hewitt, P.C.
                             Hilary W. Hunter, Esq.
                          600 Embassy Row, Suite 150
                             Atlanta, Georgia 30328
                          hilary@isenberg-hewitt.com

                              Isenberg Hewitt, P.C.
                              Brent J. Kaplan, Esq.
                          600 Embassy Row, Suite 150
                             Atlanta, Georgia 30328
                         bjkaplan@isenberg-hewitt.com


                                     LAW OFFICE OF J. SCOTT GOZA, LLC
                                        2
       Case 1:19-cv-04330-LMM Document 21 Filed 12/06/19 Page 3 of 3




                                     By: /s/ Jamillah Goza
                                     Jamillah Goza
                                     Georgia Bar No. 455213
                                     Attorney for Plaintiffs

3775 Stagecoach Pass
Ellenwood, Georgia 30294
770-203-8513
Fax: 678-884-6437
jamillahgoza@yahoo.com




                                     3
